Step-Mar made a prima facie showing of entitlement to judgment as a matter of law by submitting evidence that it did not create the alleged dangerous condition on the subject sidewalk (see Fernandez v 707, Inc., 85 AD3d 539, 540-541 [2011]). In opposition, Con Edison raised an issue of fact as to whether Step-Mar properly performed its contractual obligation to maintain the work site, which included the subject sidewalk (cf. id. at 541). The contract does not state, and Step-Mar’s supervisor did not testify at his deposition, that Step-Mar’s obligation is limited to safeguarding its own work, materials, or equipment. Concur— Gonzalez, EJ., Tom, Sweeny, Renwick and Román, JJ.